Citation Nr: 0333689	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-04 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Accuracy of the severance pay recoupment balance calculated 
by the Regional Office.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from April 1992 to December 
1999.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in November 2001, which recalculated the remaining 
balance for recoupment of the veteran's severance payment.

The case has been properly perfected for appeal and forwarded 
to the Board of Veterans' Appeals (Board) for review.


REMAND

It is contended on behalf of and by the veteran that the RO's 
recoupment of the severance pay has been inconsistent and 
warrants further clarification by a detailed audit.  The 
Board agrees that such an audit is warranted to ensure that 
the amount of recoupment is accurate.  

Recoupment of separation pay from VA disability compensation 
is required by the United States Congress as reflected in 
Title 10 of the United States Code at Section 1174(h)(2), 
which states that a service member who has received 
separation pay under this section, or severance pay or 
readjustment pay under any other provision of law, based on 
service in the armed forces shall not be deprived, by reason 
of his receipt of such separation pay, severance pay, or 
readjustment pay, of any disability compensation to which he 
is entitled under the law administered by VA, but there shall 
be deducted from that disability compensation an amount equal 
to the total amount of separation pay, severance pay, and 
readjustment pay received. This statute is implemented by VA 
in 38 C.F.R. Section 3.700(a)(5)(i).  The language of the 
regulation mirrors that of the statute and states that, "[a] 
veteran who has received separation pay may receive 
disability compensation for disability incurred in or 
aggravated by service prior to the date of receipt of 
separation pay subject to recoupment of the total amount 
received as separation pay."

The Board is not only bound by the law and regulations in 
this matter, but also by a precedent opinion of VA's Office 
of General Counsel.  See 38 U.S.C.A. § 7104(c).  
Specifically, in VA General Counsel Precedent Opinion Number 
14-92 (VAOGCPREC 14-92), it was determined that, "[i]n 
accordance with the provisions of 10 U.S.C. § 1174 and 
38 C.F.R. § 3.700, VA disability compensation should be 
offset to recoup the amount of special separation benefits 
received by a former member of the armed forces."  See also 
VAOGCPREC 12-96.

The original amount of the veteran's severance pay is not 
currently in dispute nor is the propriety of recoupment.  In 
summary, the veteran was paid disability severance upon 
discharge in December 1999 of $25,828.80.  A military pay 
clerk informed the RO that the veteran had income tax 
withheld of $7232.06 leaving a net balance of $18,588.74 of 
severance pay to be recouped from the veteran's disability 
compensation.  (The Board notes that the military clerk 
incorrectly used the original sum of $25,820.80 to reach that 
figure.)

In December 2000, the RO established service connection for 
degenerative disc disease of the cervical spine as 60 percent 
disabling and residuals of a herniated nucleus pulposus with 
degenerative disc disease of the lumbar spine as 10 percent 
disabling.  This created a combined disability rating of 60 
percent.  Because the veteran's disability payments were 
subject to recoupment, the veteran was notified that his net 
benefits would be paid for the pertinent period pursuant to 
figures that result in the following schedule:


Total 
Comp at 
60 
Percent
Withhold
ing 
Amount
Monthly 
Check
Severanc
e Pay 
Balance




$18,588.
74
01/01/00
$1,043.0
0
$945.00
$98.00
$17,643.
74
02/01/00
$1,043.0
0
$945.00
$98.00
$16,698.
74
03/01/00
$1,043.0
0
$945.00
$98.00
$15,753.
74
04/01/00
$1,043.0
0
$945.00
$98.00
$14,808.
74
05/01/00
$1,043.0
0
$945.00
$98.00
$13,863.
74
06/01/00
$1,043.0
0
$945.00
$98.00
$12,918.
74
07/01/00
$1,043.0
0
$945.00
$98.00
$11,973.
74
08/01/00
$1,043.0
0
$945.00
$98.00
$11,028.
74
09/01/00
$1,043.0
0
$945.00
$98.00
$10,083.
74
10/01/00
$1,043.0
0
$945.00
$98.00
$9,138.7
4
11/01/00
$1,043.0
0
$945.00
$98.00
$8,193.7
4
12/01/00
$1,078.0
0
$977.00
$101.00
$7,216.7
4
01/01/01
$1,078.0
0
$977.00
$101.00
$6,239.7
4
02/01/01
$1,078.0
0
$977.00
$101.00
$5,262.7
4
03/01/01
$1,078.0
0
$977.00
$101.00
$4,285.7
4
04/01/01
$1,078.0
0
$977.00
$101.00
$3,308.7
4
05/01/01
$1,078.0
0
$977.00
$101.00
$2,331.7
4
06/01/01
$1,078.0
0
$977.00
$101.00
$1,354.7
4
07/01/01
$1,078.0
0
$977.00
$101.00
$377.74
08/01/01
$1,078.0
0
$377.74
$700.26
$0.00

Review of the VA Form 21-8947, Compensation and Pension 
Award, dated December 14, 2000, indicates that these amount 
were processed.  There is no record verifying the amounts 
paid to the veteran based upon this award.

In a June 2001 rating decision, the RO established service 
connection for a right shoulder rotator cuff tear, rated 30 
percent disabling, and hypertension, rated 10 percent 
disabling, both from the date of separation from service.  
Additionally, the disability rating assigned the veteran's 
lumbar spine herniated nucleus pulposus was increased from 10 
percent to 40 percent disabling, effective January 22, 2001.  
Thus the veteran was retroactively assigned a combined 
disability rating of 80 percent effective from December 8, 
1999 (the date of separation) and 90 percent effective from 
January 22, 2001.  

The veteran was informed by a letter dated in July 2001, of 
the above rating decision.  He was notified that he had a 
remaining balance of $1354.74 to be recouped.  He was 
provided with a recalculated payment figures reflecting the 
changes that results in the following schedule:


Total 
Comp at 
80 & 90 
percent
Witholdin
g Amount
Monthly 
Check
Severanc
e Pay 
Balance









$18,588.
74
01/01/00
$1,487.0
0
$874.00
$613.00
$17,714.
74
02/01/00
$1,487.0
0
$874.00
$613.00
$16,840.
74
03/01/00
$1,487.0
0
$874.00
$613.00
$15,966.
74
04/01/00
$1,487.0
0
$874.00
$613.00
$15,092.
74
05/01/00
$1,487.0
0
$874.00
$613.00
$14,218.
74
06/01/00
$1,487.0
0
$874.00
$613.00
$13,344.
74
07/01/00
$1,487.0
0
$874.00
$613.00
$12,470.
74
08/01/00
$1,487.0
0
$874.00
$613.00
$11,596.
74
09/01/00
$1,487.0
0
$874.00
$613.00
$10,722.
74
10/01/00
$1,487.0
0
$874.00
$613.00
$9,848.7
4
11/01/00
$1,487.0
0
$874.00
$613.00
$8,974.7
4
12/01/00
$1,541.0
0
$906.00
$635.00
$8,068.7
4
01/01/01
$1,541.0
0
$906.00
$635.00
$7,162.7
4
02/01/01
$1,733.0
0
$655.00
$1,078.0
0
$6,507.7
4
03/01/01
$1,733.0
0
$655.00
$1,078.0
0
$5,852.7
4
04/01/01
$1,733.0
0
$655.00
$1,078.0
0
$5,197.7
4
05/01/01
$1,733.0
0
$655.00
$1,078.0
0
$4,542.7
4
06/01/01
$1,733.0
0
$655.00
$1,078.0
0
$3,887.7
4
07/01/01
$1,733.0
0
$655.00
$1,078.0
0
$3,232.7
4
08/01/01
$1,733.0
0
$655.00
$1,078.0
0
$2,577.7
4
09/01/01
$1,733.0
0
$655.00
$1,078.0
0
$1,922.7
4
10/01/01
$1,733.0
0
$655.00
$1,078.0
0
$1,267.7
4
11/01/01
$1,733.0
0
$655.00
$1,078.0
0
$612.74
12/01/01
$1,775.0
0
$612.74
$1,162.2
6
$0.00

Review of the VA Form 21-8947, Compensation and Pension 
Award, dated June 29, 2001, indicates that these amount were 
processed.  There is no record verifying the amounts paid to 
the veteran based upon this award.

It appears that the amount withheld from the veteran's 
payments was decreased despite the increase in total 
compensation paid from 60 percent disability to 90 percent 
disability.

An undated handwritten note in the file indicates that 
someone disagreed with the amount with-held.  By a letter 
dated November 2001, the veteran was advised that he owed a 
balance of $3887.74 and the July 2001 letter had been in 
error.  A schedule substantially the same as the second chart 
above was included.

A statement of the case issued in March 2002 indicates that 
the discrepancy was due to mathematical error.  It would 
appear that that is not the case.  If payments were 
accomplished through June 2001, according to the first 
schedule of payments, then the correct balance would have 
$1354.74, as stated in the July 2001 letter.  However, 
because the claims folder does not contain an accounting of 
the payments made to the veteran as of that date, it is 
impossible to determine if that is the case.

If for some reason, the veteran had not received payments 
under the compensation award in effect from the December 2000 
rating decision to the June 2001 rating decision then the 
second chart could be the correct one.  However, again 
because the claims folder does not contain an accounting of 
the payments made to the veteran as of that date, it is 
impossible to determine if that is the case.

In sum, because the RO did not adequately or accurately 
explain the origin of the discrepancy to the veteran nor did 
it document the amounts paid to the veteran, the Board finds 
that the VA has not fulfilled its duty to notify and assist 
the veteran in connection with his claim.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) codified, in pertinent part, at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one-year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should prepare an accounting, 
based upon the actual records of payments 
made by VA, to determine the proper 
amount of benefits withheld to recoup the 
veteran's severance pay.

2.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim, and of the impact 
of the notification requirements on his 
claim.  The veteran must be notified that 
he has one year to submit evidence.  
38 U.S.C.A. § 5103(b)(1); PVA, supra.

3.  The RO should readjudicate the 
veteran's claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 





In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



